Citation Nr: 1220380	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  95-34 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to herbicide exposure in Vietnam. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1968, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The case has since been transferred to the Montgomery, Alabama VARO. 

In June 2008, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record and has been reviewed.  The issues then on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  In 2008 and September 2010, the Board remanded the lung disability claim, in pertinent part, for further development.  (Also in September 2010, the Board denied entitlement to service connection for a skin disorder, to include as due to herbicide exposure in Vietnam; denied entitlement to service connection for a left wrist injury; and granted an increased rating for bilateral hearing loss from May 23, 2003, to February 24, 2010).  The lung claim has since returned to the Board for further appellate consideration.  

The Board further notes that the Appeals Management Center (AMC), in a June 2010 memorandum, indicated that the issue of entitlement to a total rating based on individual unemployability had been raised by the record and had been referred to the RO for immediate attention.  





						(CONTINUED ON THE NEXT PAGE)

FINDING OF FACT

A lung disability is not shown by competent medical evidence of record to be etiologically related to a disease, injury, or event in service, to include herbicide exposure therein. 

CONCLUSION OF LAW

A lung disability, to include asthma, was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA letters dated in July 2003, June 2006, January 2009, and October 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  Additionally, a March 2006 letter described how appropriate disability ratings and effective dates are assigned.  After all VCAA notice was provided to the Veteran, the case was readjudicated by way of a December 2011 supplemental statement of the case. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's available service treatment records, VA and private medical records, and Social Security Administration (SSA) records are in the file.  The Veteran was medically evaluated in conjunction with his claim in February 2010 and an addendum medical opinion was provided in November 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Indeed, in December 2011, the Veteran indicated that he had received the latest supplemental statement of the case and did not have any additional evidence to submit.  He asked that his case be forwarded immediately to the Board.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2011).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011). 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

III.  Analysis

The Veteran is currently diagnosed with a lung disability, variously diagnosed as asthma, reactive airway disease, obstructive pulmonary disease, obstructive pulmonary disease, and chronic obstructive pulmonary disorder (COPD).  

The Veteran maintains that his current lung disability is related to in-service exposure to herbicides.  He indicates that, while on active duty in the Republic of Vietnam, he experienced shortness of breath.  He also states that he sought medical treatment at that time and was given some sort of medication. 
As indicated, the record reflects that the Veteran had active duty from August 1965 to September 1968, with service in the Republic of Vietnam.  As such, in-service exposure to herbicides is conceded. 

Although exposure to herbicides during service is conceded, the Board notes that the Veteran's current lung disability is not a disability which is recognized by the Secretary as warranting a presumption of service connection.  38 C.F.R. § 3.309(e).  The Board acknowledges that presumptive service connection is warranted for respiratory cancer; however, no such diagnosis is shown in the record.

The Board further finds that service connection for a lung disability is not warranted on a direct basis.  In this regard, the Veteran's service treatment records, to include his September 1968 separation examination report, show no complaints, diagnoses, or treatment for a lung disability.  The Veteran denied having had any history of asthma or shortness of breath in his September 1968 report of medical history.  Thereafter, examination in June 1972 revealed a clear chest with no wheezing.  Chest X-ray studies at that time were normal.    

Breathing complaints are not shown in the record until 1994.  In this regard, a letter dated in December 1994 from Central New Jersey Medical Group, P.A., reflects that the Veteran was first treated in February 1994 for asthma and had been prescribed an inhaler and prednisone.  As such, a 20 year period elapsed from the Veteran's service discharge until his lung complaints.

Thereafter, in April 1995, the Veteran underwent a VA examination of the lungs, at which time he reported that during service in Vietnam, he began wheezing, experiencing shortness of breath and a cough.  The assessment was bronchial asthma and chronic obstructive pulmonary disease with marked obstructive and moderate restrictive lung impairment.  A medical record from Robert Wood Hospital dated in December 1995 shows that the Veteran received treatment for a respiratory condition.  Medical records dated in 1996 from Rutgers Health Plan of New Brunswick show treatment for asthma and bronchospasms.

There is also no evidence of a medical nexus between the current lung disability and his active service.  An etiology opinion was not included in the April 1995 VA examination report; however, in February 2010 the Veteran was provided another VA examination of the lungs.  The examiner noted that there was no evidence of treatment for a lung or respiratory disorder in the Veteran's service treatment records.  The examiner diagnosed the Veteran with moderate to severe obstructive lung disease with response to bronchodilators in the past.  The examiner also noted that the Veteran was a long time tobacco user, although he may have recently discontinued his use.  In any event, the examiner stated that tobacco use was a well-recognized cause of obstructive lung disease.  The examiner opined that exposure to Agent Orange or similar herbicides was not recognized as being a cause of obstructive lung disease and noted further that the Veteran's current lung disability was not related to his period of active military service over 40 years ago.  In arriving at such opinion, the examiner noted the absence of pertinent symptoms upon treatment during service and the Veteran's long-term use of tobacco.  

Pursuant to the Board's September 2010 remand, the examiner of the February 2010 VA examination provided clarification of her etiology opinion.  In this regard, the examiner, in a November 2010 addendum medical opinion, clarified that it was less likely than not that the Veteran's current lung disability was caused by or aggravated by his active service.  In arriving at the opinion, the examiner noted that there were no pertinent complaints in the Veteran's service treatment records and that the onset of the Veteran's current lung disability was at least 20 years after service discharge.  The examiner further stated that during the intervening 20 year period the Veteran was an active tobacco smoker.  The examiner noted that the Veteran had been provided various diagnoses for his current lung disability, including reactive airway disease, asthma, or obstructive pulmonary disease, but that the diagnoses were essentially just different terminology for the same disorder.  Lastly, the Board notes that the examiner reviewed the entire claims file.

As to the medical evidence noting asthma since childhood, the VA examiner emphasized that such was not indicated on the Veteran's service intake physical or on his separation examination.  This rationale appears to equally apply to a March 1995 treatment record from the State of New Jersey Division of Disability Determination that contains a notation, in a section titled "CONCLUSION," that the Veteran was an "asthmatic for 28" years.  Significantly, the March 1995 treatment record provided no rationale for the conclusion presented.  And again, as noted by the VA examiner, there is no evidence of lung problems at the Veteran's service entrance, during service, or at service discharge.  The Board also finds that the Veteran's report of breathing problems in service are not credible because such statements are inconsistent with his September 1968 report of medical history in which he denied having had any history of asthma or shortness of breath.

Based upon a comprehensive review of the complete record, the Board finds the February 2010 and November 2010 VA opinion to be factually accurate, fully articulated, and they contain sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the record does not contain a medical opinion relating the Veteran's lung disability to his active service, to include herbicide exposure.

The Board has duly considered the Veteran's statements that his lung disability is related to service, to include herbicide exposure therein.  However, while the Veteran is competent to report observable symptoms, he is not competent to testify as to the etiology of his lung disability, as such condition is far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau, 492 F.3d 1372 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In light of the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the claim of entitlement to service connection for a lung disability, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim must be denied. 


ORDER

Entitlement to service connection for a lung disability, to include as due to herbicide exposure in Vietnam, is denied. 



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


